Citation Nr: 1130312	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-26 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous (SLE or lupus).

2.  Entitlement to service connection for rheumatoid arthritis (RA).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for bilateral eye disability including glaucoma and cataracts.

6.  Entitlement to a rating greater than 20 percent for service-connected right shoulder disability.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Montgomery RO.  At that hearing, the Veteran submitted appropriate documentation to authorize The American Legion to act as her accredited representative.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the Veteran in a written statement received in December 2010.  This issue, which is based upon nonservice-connected disabilities, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is referred to the AOJ for appropriate action. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for SLE and RA.  The available medical records first reflect the earliest diagnoses of these disorders in 2004.  Her outward manifestations have been noted as alopecia, costochondritis, arthralgias and rash.  See VA clinical records dated January and April 2005.  

The Veteran alleges the onset of SLE and RA symptoms during active service.  Her service treatment records (STRs) do reflect her treatment for costochondritis beginning in June 1990.  In August 1991, she was evaluated for possible RA due to symptoms of arthritic pain, heat in the joints and sensation abnormality of the ankles and hands.  However, an antinuclear antibody (ANA) screen was negative.  An X-ray examination of the hands was interpreted as normal.

As the Veteran manifested some symptoms during service which supports her current diagnoses of SLE and RA, the Board finds that a medical opinion is necessary to determine the onset and/or etiology of the Veteran's currently diagnosed SLE and RA.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In order to ensure that the medical opinion is based upon an accurate factual history, the RO should associate with the claims folder the Veteran's clinical records of treatment with Dr. T. who first diagnosed the Veteran with SLE based upon the presentation of diffuse macular rash with progressive worsening arthralgias.  See VA Compensation and Pension (C&P) examination report dated November 2004.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board also notes that the Veteran has reported filing a disability claim with the Social Security Administration (SSA).  VA's duty to assist includes obtaining medical documentation from SSA when potentially relevant to the claim at hand, pursuant to 38 C.F.R. § 3.159(c)(2).  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  On remand, the RO should associate all medical and legal documents pertaining to the SSA claim.

The Veteran also seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  With respect to the PTSD claim, the Veteran reports a very nebulous stressor of having awoken from a party the next day being naked, and having no recollection of the events the night before.  This alleged stressor is most closely analogous to an MST type of event.  As explained below, the Board finds that additional development is necessary prior to adjudication of this claim.

In an opinion dated May 2006, a VA examiner diagnosed the Veteran with PTSD due to a childhood car accident which killed her mother.  However, the examiner also stated that it was "likely" that the Veteran's reported MST incident in service "triggered" the onset of PTSD and "probably worsened it."  This examiner, however, did not provide any opinion or explanation as to whether there was corroborating evidence of the claimed stressor event.

In general, VA recognizes certain "markers" which could corroborate an MST event.  See VA Adjudication Manual M21-1 MR, IV.ii.1.D.14; Patton v. West, 12 Vet. App. 272 (1999).  In Patton, the Court stated that changes in behavior should be examined and clinically interpreted to determine whether the changed behavior serves to corroborate the existence of a personal trauma.  Patton, 12 Vet. App. at 282.

Consistent with the holding in Patton, the Board first finds that the Veteran's service personnel records (SPRs) should be associated with the claims folder.  Thereafter, the Veteran should be afforded an additional VA examination to determine the current nature and etiology of all currently manifested psychiatric disorders, to include PTSD.  38 U.S.C.A. § 5103A(d).

Prior to obtaining this opinion, the RO should ensure that all relevant VA clinical records are associated with the claims folder.  For example, at her May 2006 VA C&P examination, the Veteran reported having received VA psychiatric treatment at the Montgomery VAMC for the last year.  However, the record only contains VA clinical records from the Montgomery VAMC beginning in July 2006.  Additionally, there is a further reference in the record that the Veteran may have received treatment at the Atlanta, Georgia VAMC.  See CAPRI printout dated June 16, 2010.  

The Board notes that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO should also ensure that all relevant VA clinical records have been associated with the claims folder.

Finally, in a December 2010 statement, the Veteran indicated her disagreement with the RO's November 2010 denial of her claim for a rating greater than 20 percent for service-connected right shoulder disability.  As such, it is incumbent upon the RO to issue a Statement of the Case addressing this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder complete clinical records of treatment with Dr. T.  See VA examination report dated November 2004.

2.  Contact the SSA and request all medical and legal records associated with the Veteran's application for disability benefits.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Associate with the claims folder the Veteran's service personnel records.

4.  Associate with the claims folder the following VA clinical records: a) all relevant VA clinical records at the Atlanta VAMC; b) all relevant treatment records at the Montgomery VAMC in existence prior to July 2006 and since November 2007; and c) all relevant treatment records at the Birmingham VAMC in existence since March 2006.
      
5.  Upon receipt of any additional records, schedule a VA examination to ascertain the probable onset and/or etiology of the Veteran's currently diagnosed systemic lupus erythematous and rheumatoid arthritis.  The claims folders must be made available to and be reviewed by the examiner.  The examination report should reflect that the claims folders were reviewed.

After examining the Veteran and reviewing the claims folder, the examiner should proffer an opinion to the whether the Veteran's systemic lupus erythematous and rheumatoid arthritis are at least as likely as not (a 50 percent or better probability) etiologically related to service, or were manifest within a year thereafter.

The examiner should provide a full rationale with respect to any stated medical opinions, including a discussion as to whether the Veteran's current assertions of inservice onset are consistent with the medical findings of record.  The examiner is advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

6.  Additionally, schedule the Veteran for an appropriate VA psychiatric examination to determine the likely nature and etiology of the Veteran's acquired psychiatric disorders, including whether there is evidence of behavior changes that might indicate the occurrence of an in-service stressor.  In this regard, the Board notes that the VA examiner in May 2006 appeared to attribute some of the Veteran's PTSD diagnosis to an alleged military sexual trauma event during service.  

After examining the Veteran and reviewing the claims folder, the examiner should proffer an opinion to the following questions:

a) for all acquired psychiatric disorders other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such acquired psychiatric disorders are etiologically related to service; and

b) with respect to the PTSD diagnosis, the examiner should review the evidence in the claims file and provide an opinion as to whether it is at least as likely as not that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  If the examiner finds corroborate evidence of an military sexual trauma stressor during service, provide opinion as to whether the corroborated military sexual trauma event was sufficient to produce PTSD.  

The examiner must provide a complete rationale for any opinion expressed and the foundation for all conclusions should be clearly set forth.

7.  Separately, the Veteran should be furnished with a Statement of the Case addressing the claim of entitlement to rating greater than 20 percent for service-connected right shoulder disability.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

8.  Thereafter, the RO/AMC should readjudicate the claims on appeal.  If any benefit sought remains denied, issue the Veteran and her representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

